DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0021], the expression “optical sensor assembly 110” should be - - optical sensor assembly 100 - - .  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS OF, AND APPARATUS FOR, REMOVING BUILD MATERIAL PARTICLES FROM A LIGHT-TRANSMISSIVE LAYER OF AN OPTICAL SENSOR ASSEMBLY.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the sieve" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lou et al (U.S. Patent 6,585,349 B1).
             Regarding claim 1, Lou et al (see the entire document, in particular, col. 1, lines 6-8; col. 5, line 51 to col. 7, line 21) teaches an apparatus (see col. 1, lines 6-8 of Lou et al), including (a) an optical sensor to detect a material in a printing system (see col. 5, line 51 to col. 6, line 24 of Lou et al); (b) a light-transmissive layer to pass light to the optical sensor (see col. 5, line 51 to col. 6, line 24 of Lou et al); and (c) a wiper actuatable to wipe a surface of the light-transmissive 
             Regarding claim 2, see col. 6, line 58 to col. 7, line 21 of Lou et al.
             Regarding claim 3, see col. 6, lines 25-57 of Lou et al.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C 102(a)(2) as being anticipated by Lou et al (U.S. Patent 6,585,349 B1).
              Regarding claim 11, Lou et al (see the entire document, in particular, col. 1, lines 6-8; col. 5, line 51 to col. 7, line 21) teaches a printing system (see col. 1, lines 6-8 of Lou et al), including (a) a sensor assembly (see col. 5, line 51 to col. 6, line 24 of Lou et al), having (a)(i) a light-transmissive layer (see col. 5, line 51 to col. 6, line 24 of Lou et al); (a)(ii) a light emitter to direct light through the light-transmissive layer to a target location (see col. 1, line 51 to col. 2, line 24 of Lou et al); (a)(iii) a light detector to detect light reflected from the target location and passed through the light-transmissive layer (see col. 5, line 51 to col. 6, line 24 of Lou et al); and (a)(iv) a wiper actuatable to wipe a surface of the light-transmissive layer to remove particles away from the surface of the light-transmissive layer (see col. 6, lines 25-57 of Lou et al).
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lou et al (U.S. Patent 6,585,349 B1).
             Regarding claim 14, Lou et al (see the entire document, in particular, col. 1, lines 6-8; col. 5, line 51 to col. 7, line 21) teaches a process (see col. 1, lines 6-8 of Lou et al), including the steps of (a) providing an assembly (see col. 5, line 51 to col. 6, line 24 of Lou et al), having (a)(i) an optical sensor to detect a material in a printing system (see col. 5, line 51 to col. 6, line 24 of Lou et al); (a)(ii) a light-transmissive layer to pass light to the optical sensor (see col. 5, line 51 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (U.S. Patent 6,585,349 B1) as applied to claims 1-3 above, and further in view of Abe et al (U.S. Patent Application Publication 2010/0006228 A1).
             Regarding claim 4, Lou et al does not explicitly teach (1) that the wiper rotates from a first position to a second position. Abe et al (see the entire document, in particular, paragraphs [0001], [0089] and [0110]) teaches an apparatus (see paragraph [0001] of Abe et al), including a wiper that rotates from a first position to a second position (see paragraph [0089] of Abe et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wiper that rotates from a first position to a second position in the apparatus of Lou et al in view of Abe et al in order to keep the window (i.e., the light-transmissive layer) clean (see paragraph [0089] of Abe et al).
             Regarding claim 8, see paragraph [0089] of Abe et al (spout dispenses pressurized air).
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (U.S. Patent 6,585,349 B1) as applied to claims 1-3 above, and further in view of Lizzotte et al (U.S. Patent Application Publication 2003/0233723 A1).
             Regarding claim 4, Lou et al does not explicitly teach (1) that the wiper rotates from a first position to a second position. Lizzotte et al (see the entire document, in particular, the abstract; paragraphs [0006] and [0012]; Figure 2) teaches an apparatus (see Figure 2 of Lizzotte et al), including a wiper that rotates from a first position to a second position (see the abstract; paragraph [0012] and Figure 2 of Lizzotte et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wiper that rotates from a first position to a second position in the apparatus of Lou et al in view 
             Regarding claim 10, see paragraph [0006] of Lizzotte et al.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al (U.S. Patent 6,585,349 B1) as applied to claim 11 above, and further in view of Abe et al (U.S. Patent Application Publication 2010/0006228 A1).
              Regarding claim 12, Lou et al does not explicitly teach (1) a fluid flow conduit to provide a flow of fluid that directs particles away from the light-transmissive layer. Abe et al (see the entire document, in particular, paragraphs [0001], [0089] and [0110]) teaches an apparatus (see paragraph [0001] of Abe et al), including a fluid flow conduit to provide a flow of fluid that directs particles away from the light-transmissive layer (see paragraph [0089] of Abe et al; spout dispenses pressurized air), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fluid flow conduit to provide a flow of fluid that directs particles away from the light-transmissive layer in the apparatus of Lou et al in view of Abe et al in order to keep the window (i.e., the light-transmissive layer) clean (see paragraph [0089] of Abe et al.
Allowable Subject Matter
Claims 5-7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe et al teaches that the powder may be collected on a sieve (see paragraph [0010] of Abe et al). Inui et al (U.S. Patent Application Publication 2006/0171727 A1) teaches that rubbing the detection surface of an optical sensor to wipe off dirt (see paragraph [0065] of Inui et al). Hirai (U.S. Patent Application Publication 2008/0292360 A1) teaches wiping the glass surface of an optical sensor (see paragraph [0103] of Hirai).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742